Citation Nr: 9904025	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-27 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  No medical evidence of record provides a diagnosis of 
PTSD.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for PTSD is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well-grounded, and therefore there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a)  (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background
The Board notes at the outset of this decision that, when the 
RO rendered its rating decision on this claim, it did not 
initially determine whether the veteran had met his burden of 
submitting a well-grounded claim, the establishment of which 
is necessary to trigger VA's statutory duty to assist the 
veteran in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a)  (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Instead, the RO assisted the veteran in developing facts 
pertinent to his claim, including scheduling a VA 
examination.  See Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994).  Therefore, the Board will consider all the evidence 
of record, including that resulting from VA assistance, in 
determining whether the veteran's claim is well grounded in 
this case.
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded.  The law provides that "a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

A claim for service connection for PTSD is well grounded when 
the veteran has submitted:  (1) medical evidence of a current 
medical diagnosis of PTSD; (2) lay evidence (presumed 
credible for these purposes) of an inservice stressor(s); and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Gaines v. West, 11 Vet. App. 353, 
357  (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37  
(1997)); see also Caluza v. Brown, 7 Vet. App. 498, 506  
(1995), aff'd per curiam, 78 F.3d 604  (Fed. Cir. 1996) 
(table); 38 C.F.R. § 3.304(f)  (1998).

II.  Evidence

The veteran's service medical records are, for the most part, 
not of record.  Those that are available are charred, 
suggesting that they were involved in the fire at the 
National Personnel Records Center in St. Louis.  The 
available service medical records indicate no complaints of 
or treatment for any psychiatric problems.

The claims file contains a large amount of private and VA 
medical records.  However, most indicate treatment for 
various internal, physical problems, such as gastritis, 
duodenitis, and other gastrointestinal disorders.  Those that 
pertain to psychiatric problems are private medical records, 
dated in June 1979, and a VA PTSD examination report, dated 
May 1996.

The June 1979 private medical records are from Michael K. 
Rees, M.D.  They indicate that the veteran was seen with 
increasing difficulty coping with the pressures of his work 
because of increasing tenseness, anxiety, and problems with 
concentration.  The veteran was a tax attorney working for 
the Internal Revenue Service (IRS).  A diagnosis of "chronic 
anxiety and depression - job related" is shown; the date 
disability began was noted to be May 1979.  The disability 
was believed to be permanent.  A June 1979 letter to the 
veteran from Dr. Rees states:

It appears to me that the major problem 
you have is increased anxiety and stress 
from job related pressures which have led 
to a significant depression.  You are no 
longer coping well with job tensions and 
I have the feeling that your work level 
has significantly deteriorated.  You 
exhibit many of the classical symptoms of 
depression and anxiety and the major 
source for all this difficulty appears to 
be related to your work.

The claims file contains numerous statements made by the 
veteran and submitted in support of his claim.  These 
statements indicate, in essence, that he was exposed to 
several traumatic events during service.  An August 1995 VA 
PTSD Questionnaire form mentions the event when the veteran 
took a gun away from a person without the back-up protection 
of his partner.  It states that another traumatic event was 
when a POW physician who was performing autopsies jokingly 
told the veteran that he should eat human organs.  After that 
event, the veteran was not able to eat his evening meal or 
any meals for several days thereafter.  A third traumatic 
event occurred when the veteran witnessed a fellow soldier 
from another unit killed when a shotgun accidentally went off 
and "tore his head to pieces."  The veteran also contended 
that traveling was a stressor; a newspaper article was 
submitted to support his contention.  A statement from the 
veteran's spouse, in essence, reiterates the veteran's 
contentions.

The May 1996 VA PTSD examination report indicates that the 
veteran worked as an attorney with the IRS for 25 years.  
Service history is reported as including combat during World 
War II in North Africa, Italy, France, and Central Europe.  
It is reported that the veteran's most traumatic event during 
service was when he was patrolling a small town while working 
as a Military Policeman.  He saw a man with a gun, disarmed 
him, and turned around to look for his partner.  At that 
time, he realized that he was among a large group of people 
and that his partner was 50 feet away.  This made the veteran 
realize that he could have been hurt.  The report indicates 
that there was a series of other traumatic events which 
eventually took their toll on the veteran.  The veteran had 
current complaints of nightmares and being security 
conscious.  He also constantly washed his hands and had 
abdominal pain, nausea, cramps, and vomiting.  The report 
indicates that the veteran denied any past psychiatric care.  
Mental status examination was unremarkable, except that the 
veteran's mood was slightly depressed.  Diagnosis was 
"chronic anxiety neurosis with gastrointestinal disturbance 
secondary to combat experience."

The veteran testified at a personal hearing before a hearing 
officer at the RO in November 1997.  During the hearing, the 
veteran reiterated his inservice stressors, discussed above.  
The veteran testified that, as far as he knew, no doctor had 
said that he had PTSD.

III.  Analysis

In general, the fundamental basis for VA disability 
compensation is that the veteran have a current 
"disability" due to injury or disease incurred in the line 
of duty.  38 U.S.C.A. § 1110 (West 1991).  When the claimed 
disability is PTSD, this initial requirement, as stated 
above, is "medical evidence establishing a clear diagnosis" 
of PTSD.  38 C.F.R. § 3.304(f) (1998).  To be considered a 
"clear" diagnosis, such diagnosis must "at a minimum" be 
"unequivocal."  Cohen v. Brown, 10 Vet. App. 128, 139  
(1997).  Although such diagnosis must be made in accordance 
with the applicable DSM criteria, a clear diagnosis of PTSD 
by a mental health professional is presumed to be in 
compliance with DSM criteria, unless evidence shows to the 
contrary.  Id.

After careful review of the entire record, including all of 
the medical evidence, the Board finds that the veteran's 
claim for service connection for PTSD must be denied.  As 
stated above, for a well-grounded claim, there must be some 
evidence of a clear, current diagnosis of PTSD to be 
considered for service connection.  Medical expertise, not 
lay opinion, is necessary to make such a diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494  (1992).  In determining 
whether there is a clear, current ("unequivocal") diagnosis 
of PTSD, an initial requirement for service connection for 
PTSD, 38 C.F.R. § 3.304(f) (1998); Cohen, 10 Vet. App. at 
139,
the Board must look at the medical evidence of record.

In this case, the medical evidence contains no current 
diagnosis of PTSD.  In fact, no diagnosis of PTSD is shown at 
any time.  The 1979 private medical records show that the 
veteran had depression due to an inability to cope with his 
work and a 1996 PTSD VA examination report indicates that he 
had anxiety neurosis.  None of these records make a diagnosis 
of PTSD.

From the above, the Board finds that the evidence does not 
show a "clear" nor "current" diagnosis of PTSD.  
Accordingly, the Board concludes that the requirements for a 
well-grounded claim for service connection for PTSD have not 
been satisfied, and, as a result, the veteran's claim must be 
denied.

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the veteran's claim.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 

App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991). 


ORDER

The claim of entitlement to service connection for PTSD is 
denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

